DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 10 December 2021.  Claims 1-11, 13-17, 19, 21, 25, and 26 are pending.  Please note that the examiner of record has changed.

Notice of Pre-AIA  or AIA  Status
The present application, with priority claims back to 30 March 2005, is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-11, 13-17, 19, 21, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 10, and 17 recite the newly amended limitation “the additional user interface identifier being obtained from a hidden frame for the comparing, and the additional user interface identifier being included in the hidden frame prior to the selection of the second element to generate the third visible user interface”, or similar.  Such a limitation is not disclosed by the cited prior art.  The instant amendment is sufficient to overcome the previous rejections of record under 35 USC 112 and 35 USC 103.  For example, Kibilov (US Publication 2005/0204292) discloses visible and hidden frames with relation to web-based applications and web pages.  However, the hidden frames of Kibilov do not include user interface identifiers used to generate a further visible user interface, as claimed.  A further search failed to yield any relevant results.  
Related US Patent 9,134,884 (Baird-Smith) and newly cited US Patent 7,392,293 (Leonik) disclose utilizing hidden frames in a web browser environment in conjunction with identifier attributes to assist in the rendering of visual data.  However, both references are silent with respect to “comparing, by the client application program, a user interface identifier that identifies the second visible user interface to an additional user interface identifier that identifiers the third visible user interface generate by the client application program and further having the different graphical user interface elements, the additional user interface identifier being obtained from a hidden frame for the comparing, and the additional user interface identifier being included in the hidden frame prior to the selection of the second element to generate the third visible user interface”, as in claim 1.  No such comparison is disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145